DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (R.C.E.) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.

Response to Amendment
This Non-final Office Action is in response to the R.C.E. filed July 11, 2022 requesting continued examination by entering the Amendment filed after the Final Office Action of April 25, 2022.
The 35 U.S.C. 103 rejection of Claims 1-2, 6-16 and 18 as being unpatentable over U.S. Patent Application Publication No. US 2004/0129856 A1 of Ueno (hereinafter UENO) in view of Japanese Patent Publication JP H06-053042 U of Suzuki (hereinafter SUZUKI) and further in view of U.S. Patent No. 199,459 to Morgan (hereinafter Morgan) and Great Britain Patent No. 1,161,318 to Stubbs (hereinafter STUBBS) is withdrawn in view of the amendments made to Claims 1 and 18.  However, these claims are rejected under 35 U.S.C. 103 as being unpatentable over newly-cited prior art necessitated by the claim amendments as explained below.

Response to Arguments
Applicant’s arguments, see the REMARKS section on page 8 of the Amendment filed June 13, 2022, with respect to the rejection of Claims 1-2, 6-16 and 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Great Britain Patent No. 1,179,115 by Swift et al., hereinafter SWIFT.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over UENO in view of SUZUKI and further in view of MORGAN in view of STUBBS and SWIFT.
Regarding Claim 1, UENO discloses an electric lifting apparatus comprising:
a ball screw (33 in Fig. 11; ¶[0068]) including a threaded shaft (threaded shaft of ball screw 33 in Fig. 11; ¶[0068]) having an axis (axis of rotation of ball screw 33 in Fig. 11; ¶[0068]),
a pair of bearings (a pair of bearings 39 are shown in Fig. 11; ¶[0068]) configured to support the threaded shaft in such a manner that the shaft is rotatable around the axis (the threaded shaft of ball screw 33 is rotatably supported by bearings 39 in Fig. 11; ¶[0068]),
a nut (34 in Fig. 11; ¶[0068]) threadedly engaged with the threaded shaft (¶[0068] discloses ball screw 33 mates with lead nut 34) via a plurality of rolling elements (the ball bearing elements of ball screw 33) in such a manner that the nut moves linearly in a direction of the axis when the threaded shaft rotates (nut 34 moves along the axis of rotation of ball screw 33 in Fig. 11; ¶[0068]),
a frame (30 in Fig. 11; ¶[0068]) configured to support the pair of bearings,
an electric motor (25 in Fig. 11; ¶[0069]) supported by the frame and having an output shaft being rotatable (46 in Fig. 11; ¶[0069]),
a rotational force transferring mechanism configured to transfer a rotational force of the output shaft to a rotational force of the threaded shaft (38 in Fig. 11; ¶[0069]),
a first moving body (2 in Fig. 11; ¶[0067]) fixed to the nut and providing a first sliding surface (raceway groove 5, as shown in Fig. 2 and described in ¶[0052], are provided on upper surface 8 shown in Fig. 11 and described in ¶[0066]) inclined at a predetermined angle with respect to a plane including the direction of the axis (¶[0052] discloses raceway groove 5 extends slantwise at an angle), and
a second moving body (26 in Fig. 11; ¶[0066]) arranged to be movable linearly in a vertical direction perpendicular to the direction of the axis with respect to the frame (table 26 moves in the Z direction in Fig. 11; ¶[0066]), the second moving body having a second sliding surface (raceway groove 7, as shown in Fig. 2 and described in ¶[0053], are provided on slider 3 which is fixed to table 26 as shown in Fig. 11 and described in ¶[0066].) configured to be slidably movable with respect to the first sliding surface (¶[0066] discloses upper slider 3 is slidable on upper surface 8 in Fig. 11),
wherein the second moving body is caused to move linearly in the vertical direction by a movement between the first sliding surface and the second sliding surface when the nut and the first moving body move linearly in a horizontal direction parallel the axis (¶[0066] disclose the actuator (motor 25 in Fig. 11) move the first moving body (2 in Fig. 11) in a sliding manner), and
the threaded shaft extends through the first moving body in the direction of the axis (¶[0068] discloses ball screw 33 extends partially through first moving body 2 within counterbore 22 and opening 21 in Figs. 6 and 7).
The electric lifting apparatus disclosed in UENO does not disclose the pair of bearings is arranged, respectively, on both sides of the first moving body.
SUZUKI teaches a moving table positioning device (Fig. 1; ¶[0009]) which uses a screw shaft (2 in Fig. 1; ¶[0010]) fixed on a base (6 in Fig. 1; ¶[0010]) by fixing members (7 and 7a in Fig. 1; ¶[0010]).  A motor (5a in Fig. 1; ¶[0010]) rotates the screw causing a holding member (8 in Fig. 1; ¶[0010]) to move horizontally.  A stage (1 in Fig. 1; ¶[0010]) held by the holding member has an inclined surface (11 in Fig. 1; ¶[0011]) on which a second screw shaft (4 in Fig. 1; ¶[0011]) and second motor (5b in Fig. 1; [0011]) are mounted thereon by fixing members (9a and 9b in Fig. 1; ¶[0011]).  A second holding member (10 in Fig. 1; ¶[0011]) holds a second stage (3 in Fig. 1; ¶[0011]) such that the second stage moves vertically, at an angle with respect to the base, when the second motor rotates the second screw shaft.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to improve stability of the ball screw used in UENO’s apparatus (33 in Fig. 11) by extending the ball screw all the way through the first moving body (2 in Fig. 11) and fixing its distal end to the frame (30 in Fig. 11) in the same way SUZUKI extends its screw shaft (2 in Fig. 1) all the way through the first holding member (8 in Fig. 1) and fixes its distal end to the base using fixing member 7a in Fig. 1.
The prior art reference combination of UENO in view of SUZUKI teaches the electric lifting apparatus as claimed in Claim 1.  But, the combination does not disclose use of the taught electric lifting apparatus in conjunction with a roll press machine, and therefore, does not teach clauses (b) through (e) of Claim 1 relating to applying the electrical lifting apparatus to a roll press machine.
MORGAN teaches a roll press machine (Title) comprising:
a pair of lifting apparatuses (d, g and h on the right side of Fig. 3; and d’, g’ and h on the left side of Fig. 3; col. 1, last paragraph),
first (middle roll of the three rolls shown in Figs. 1-3; col. 1, last paragraph) and second side rolls (bottom roll c of the three rolls shown in Figs. 1-3; col. 1, last paragraph) arranged in parallel to each other (rolls are shown arranged in parallel in Figs. 1-3), wherein the first side roll is arranged stational (the middle roll is vertically stationary), and the second side roll is arranged movable toward the first side roll (bottom roll c is arranged movable toward the middle roll in Fig. 3) to press itself against the first side roll (bottom roll c is moved vertically to press against the middle roll) by operation of the lifting apparatus (cols. 1-2 and Fig. 3 disclose rotation of shaft h causes worm gears g and g’ to rotate which cause wedges d and d’ to move horizontally such that the inclined surface of wedges d and d’ push against the lower slanted portion of roll-boxes e and e’ to move bottom roll c vertically toward the middle roll);
a link member (roll-boxes e, and e’ which hold roll c) arranged between the second side roll (roll c in Fig. 3) and the second moving body (the lower slanted portion of roll-boxes e and e’ in Fig. 3) of the lifting apparatus to transmit the vertical movement of the second moving body to the second side roll (rotation of shaft h causes worm gears g and g’ to rotate which cause wedges d and d’ to move horizontally such that the inclined surface of wedges d and d’ push against the lower slanted portion of roll-boxes e and e’ to move them vertically which moves bottom roll c vertically toward the middle roll); and
(d)	a roll frame (k and k’ in Figs. 1-3; col. 1, last paragraph) configured to support the first and second side rolls for rotation (housings k and k’ support the middle roll and bottom roll c), wherein the roll frame extends downward below the first and second side rolls to surround at least part of the electric lifting apparatus (housings k and k’ extend downward below the first and second rolls and surround at least part of wedges d, d’, roll-boxes e, e’, worms g, g’ and shaft h).
MORGAN is silent regarding the source of power which rotates shaft h of the lifting apparatus.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to update the roll press disclosed by MORGAN by substituting the electric lifting apparatus of UENO in view of SUZUKI as explained above in place of the lifting apparatus of MORGAN where wedges d and d’ of MORGAN would be replaced by guideway member 2 of UENO as a first moving body and the lower slanted portions of roll-boxes e and e’ of MORGAN would be replace by tables 26 of UENO as second moving bodies and worms g and g’ would be replaced by ball screw 33 and nut 34 of UENO.
The prior art reference combination of UENO in view of SUZUKI and MORGAN does not teach including a load cell at the link between the lifting apparatus and the roll that it lifts.
STUBBS discloses a mill in Figs. 3 and 4 which uses electrically actuated wedge arrangements as the spacing devices to adjust the roll gap.  See page 2, line 128 through page 3, line 59.  Page 3, lines 24-31 disclose a load cell is positioned between the roll chock and the plunger that moves the roll chock which is used for control purposes as described at page 2, line 24-26.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention when updating the roll press disclosed by MORGAN by substituting the electric lifting apparatus of UENO in view of SUZUKI in place of the lifting apparatus of MORGAN to include a control system which controls the electric apparatus as STUBBS teaches, where load cells would be positioned between the upper surface of tables 26 in UENO and bottom of roll-boxes e and e’ of MORGAN when tables 26 of UENO are substituted for the lower slanted portion of roll-boxes e and e’ of MORGAN in order to measure load exerted on the roll by the electric apparatus for control purposes.
STUBBS is silent regarding how the load cells are used to control operation of the rolling mill, and therefore does not teach feedback control of the electric motor based on load measured by the load cells.
SWIFT teaches a rolling mill stand (Fig. 1; Title) which uses screwdown wedge arrangements (36 in Figs. 1 and 2) as spacing devices to adjust the roll gap as taught at page 1, line 69 through page 2, line 22.  Page 1, lines 17-44 teach hydraulic piston and cylinders assemblies (48 in Fig. 3) are used to carry a majority of the horizontal component of the rolling load to relieve load applied to the screwdown assemblies.  Page 2, lines 22-85 teach a feedback control unit used to control the pressure exerted by cylinders 48 based on measurements taken by a pressure transducer in the cylinders and rolling load measurements taken by the load-cell (23 in Fig. 1) in order to maintain the load applied to the screwdown assemblies within an acceptable working range.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use feedback control as taught by SWIFT in the control system taught by STUBBS to control the electric motor of STUBBS based on load measurements taken by the load cell within the roll chock of STUBBS to control the rolling load of the mill.
Regarding Claim 2, the prior art reference combination of UENO in view of SUZUKI and further in view of MORGAN, STUBBS and SWIFT renders the roll press machine of Claim 1 unpatentable as explained above.  UENO further discloses an electric lifting apparatus wherein
two pairs of the first sliding surface and the second sliding surface are provided (two raceway grooves 5 and two raceway grooves 7 are shown in Fig. 2; ¶[0052] and ¶[0053]), wherein the first sliding surface and the second sliding surface are slidably movable to each other in each pair (¶[0051] describes raceway grooves 5 and 7 form load raceway 55 along which slider 3 rolls), and
the two pairs of the first sliding surface and the second sliding surface are arranged on both sides with respect to the threaded shaft (raceway grooves 5 and 7 are arranged on either side of opening 21, as shown in Fig. 5, which accommodates the threaded shaft of ball screw 33) and at predetermined distances from the threaded shaft in a direction perpendicular to both the direction of the axis and the direction in which the second moving body is linearly movable (raceways 5 and 7 are arranged on upper surface 8 at a distance from the axis of the threaded shaft of ball screw 33 as shown in Fig. 11 in the Z direction which is perpendicular to the axis of rotation of ball screw 33 and in the X direction which is perpendicular to the linear movement of table 26).
Regarding Claim 6, the prior art reference combination of UENO in view of SUZUKI and further in view of MORGAN, STUBBS and SWIFT renders the roll press machine of Claim 1 unpatentable as explained above.  UENO further discloses an electric lifting apparatus wherein
the frame (30 in Fig. 11) is provided with a first sliding guide (slider 4 shown in Fig. 11 and described in ¶[0070] has raceway 7 as shown in Fig. 5 as a sliding guide) which extends in parallel with the direction of the axis (slider 4 is fixed to frame 30 and extends parallel to the axis of rotation of ball screw 33 in Fig. 11), and
the first moving body (2 in Fig. 11) is provided with a first sliding part (lower surface 9 shown in Fig. 11 and described in ¶[0066] has raceway 5 as shown in Fig. 5 as a sliding part) which is slidably movable relative to the first sliding guide (lower surface 9 slides in and out of slider 4 in Fig. 11 as described in ¶[0066]).
Regarding Claim 7, the prior art reference combination of UENO in view of SUZUKI and further in view of MORGAN,STUBBS and SWIFT renders the roll press machine of Claim 6 unpatentable as explained above.  UENO further discloses an electric lifting apparatus wherein
two pairs of the first sliding guide (two raceways 7 are shown in Fig. 5) and the first sliding part (two raceways 5 are shown in Fig. 5) are provided, wherein the first sliding guide and the first sliding part are slidably movable to each other in each pair (¶[0066]), and
the two pairs of the first sliding guide and the first sliding part are arranged on both sides with respect to the threaded shaft (raceway grooves 5 and 7 are arranged on either side of opening 21, as shown in Fig. 5, which accommodates the threaded shaft of ball screw 33) and at predetermined distances from the threaded shaft in a direction perpendicular to both the direction of the axis and the direction in which the second moving body is linearly movable (raceways 5 and 7 are arranged on lower surface 9 at a distance below the axis of the threaded shaft of ball screw 33 as shown in Fig. 11 in the Z direction, which is perpendicular to the axis of rotation of ball screw 33, and in the X direction, which is perpendicular to the linear movement of table 26).
Regarding Claim 8, the prior art reference combination of UENO in view of SUZUKI and further in view of MORGAN,STUBBS and SWIFT renders the roll press machine of Claim 6 unpatentable as explained above.  UENO further discloses an electric lifting apparatus wherein
the frame (30 in Fig. 11) is provided with a second sliding guide (track rail 36 in Fig. 11; ¶[0070]) which extends perpendicularly to the direction of the axis, and
the second moving body (26 in Fig. 11) is provided with a second sliding part (slider 37 in Fig. 11; ¶[0070]) which is slidably movable relative to the second sliding guide.
Regarding Claim 9, the prior art reference combination of UENO in view of SUZUKI and further in view of MORGAN,STUBBS and SWIFT renders the roll press machine of Claim 1 unpatentable as explained above.  UENO further discloses an electric lifting apparatus wherein
the predetermined angle is within a range of 5.7 degrees to 11.3 degrees.  The written description of this application being examined states in ¶[0037] 11.3 degrees is the solution of tan θ= 1/5.  ¶[0060] through ¶[0062] of UENO disclose different slope ratios, and ¶[0063] specifically discloses an arc tangent equal to 1/5 as being bulky, but possible.
Regarding Claim 10, the prior art reference combination of UENO in view of SUZUKI and further in view of MORGAN, STUBBS and SWIFT renders the roll press machine of Claim 1 unpatentable as explained above.  MORGAN further discloses:
a second side roll supporting part (roll-boxes e and e’ in Fig. 3) supported by the second moving body (tables 26 in Fig. 11 of UENO when substituted for the lower slanted portion of roll-boxes e and e’ in Fig. 3 of MORGAN support the upper portion of roll-boxes e and e’), the second side roll being supported by the second side roll supporting part in such a manner that the second side roll is rotatable (bottom roll c is rotatable in roll-boxes e and e’ in Fig. 3); and
a first side roll supporting part configured to support the first side roll in such a manner that the first side roll is rotatable (see ‘First Side Roll Supporting Part’ in the Fig. 3 Detail below),
wherein the roll frame is configured to fix the first side roll supporting part to a base (the First Side Roll Supporting Part is fixed to housing roll frame k, k’ which is in turn fixed to a production floor base).

    PNG
    media_image1.png
    272
    568
    media_image1.png
    Greyscale

Regarding Claim 11, the prior art reference combination of UENO in view of SUZUKI and further in view of MORGAN, STUBBS and SWIFT renders the roll press machine of Claim 10 unpatentable as explained above.  STUBBS further teaches a mill housing (12 in Fig. 1; page 2, lines 3-8) having a housing window (13 in Fig. 1; page 2, lines 3-8) in which the roll chocks (14 and 15 in Fig. 1; page2, lines 3-8) slide.  Sliding guides on which sliding parts of sliding roll chocks 14 and 15 are shown in Fig 1.  See ‘Sliding Guide’ and ‘Sliding Part’ in the Fig. 3 Detail of STUBBS below.

    PNG
    media_image2.png
    527
    741
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate sliding guides into the roll housing windows of roll housings k and k’ of MORGAN and sliding parts into roll-boxes e and e’ of MORGAN as taught by STUBBS so that raising of the roll-boxes e and e’ as disclosed in MORGAN may be carried out in a controlled way as taught by STUBBS.
Regarding Claim 12, the prior art reference combination of UENO in view of SUZUKI and further in view of MORGAN, STUBBS and SWIFT renders the roll press machine of Claim 10 unpatentable as explained above.  UENO teaches at ¶[0067] apparatus 1S has displacement sensors (origin sensor 40 and before-the-origin sensor 41 in Fig. 12) fixed on bed 30 which sense the position of guideway member 2 relative to bed 30.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention when substituting the electric lifting apparatus of UENO in view of SUZUKI for the lifting apparatus of MORGAN to configure the origin sensor of UENO such that sensor signals generated by the origin sensor would correspond to the displacement position of roll boxes e and e’ in MORGAN’s roll press, with the base 30 of UENO’s apparatus serving as a displacement sensor frame configured to fix the origin sensors to roll frame k which is in turn fixed to a base such as the floor of the building housing the roll press.
Regarding Claim 13, the prior art reference combination of UENO in view of SUZUKI and further in view of MORGAN, STUBBS and SWIFT renders the roll press machine of Claim 10 unpatentable as explained above.  STUBBS teaches a mill in Figs. 3 and 4 which uses electrically actuated wedge arrangements as the spacing devices to adjust the roll gap.  See page 2, line 128 through page 3, line 59.  Page 3, lines 24-31 disclose a load cell is positioned between the roll chock and the plunger that moves the roll chock which is used for control purposes as described at page 2, line 24-26.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention when updating the roll press disclosed by MORGAN by substituting the electric lifting apparatus of UENO in view of SUZUKI in place of the lifting apparatus of MORGAN to include a control system which controls the electric apparatus as STUBBS teaches, where load cells would be positioned between the upper surfaces of tables 26 in UENO and bottom of roll-boxes e and e’ of MORGAN when tables 26 of UENO are substituted for the lower slanted portion of roll-boxes e and e’ of MORGAN in order to measure load exerted on the roll by the electric apparatus for control purposes.
Regarding Claim 14, the prior art reference combination of UENO in view of SUZUKI and further in view of MORGAN, STUBBS and SWIFT renders the roll press machine of Claim 10 unpatentable as explained above.  MORGAN further discloses roll frames k and k’ each have a cavity in which worms g and g’ are contained as shown in Fig. 3.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention when making the substitution of the electric lifting apparatus of UENO in view of SUZUKI for the lifting apparatus of MORGAN to configure the cavity within each of the roll frame housings k and k’ which hold worms g and g’ to receive and fix UENO’s lifting apparatuses therein, thus fixing bases 30 of UENO’s lifting apparatuses to a production floor base via frame housings k and k’.
Regarding Claim 15, the prior art reference combination of UENO in view of SUZUKI and further in view of MORGAN, STUBBS and SWIFT renders the roll press machine of Claim 1 unpatentable as explained above.  UENO further discloses an electric lifting apparatus wherein
the output shaft (46 in Fig. 11) of the electric motor (25 in Fig. 11) and the axis of the threaded shaft (axis of rotation of ball screw 33 in Fig. 11) are aligned on a straight line.
Regarding Claim 16, the prior art reference combination of UENO in view of SUZUKI and further in view of MORGAN, STUBBS and SWIFT renders the roll press machine of Claim 15 unpatentable as explained above.  UENO further discloses an electric lifting apparatus wherein:
the frame (30 in Fig. 11) of the electric lifting apparatus (1S in Fig. 11) is provided with a first sliding guide (slider 4 in Fig. 11) which extends in parallel with the direction of the axis (slider 4 extends parallel with the axis of ball screw 33 in Fig. 11),
the first moving body (member 2 in Fig. 11) is provided with a first sliding part (9 in Fig. 11) which is slidably movable relative to the first sliding guide (slider 4 is fixed to frame 30 and lower surface 9 slides inside slider 4 when member 2 is moved horizontally by nut 34),
the frame of the electric lifting apparatus is provided with a second sliding guide (track 36 in Fig. 11; ¶[0073]) which extends perpendicularly to the direction of the axis (track 36 extends perpendicularly with respect to the rotational axis of ball screw 33 in Fig. 11),
the second moving body (26 in Fig. 11) is provided with a second sliding part (slider 37 in Fig. 11; ¶[0073]) which is slidably movable relative to the second sliding guide (slider 37 slides along track 36),
a pair of the first sliding guide and the first sliding part extends in parallel with the direction of the axis of the threaded shaft but in a position offset therefrom in a plan view (Fig. 12 shows lower surface 9 and slider 4 extend in parallel to the axis of rotation of the threaded shaft of ball screw 33 and are offset therefrom in plan view), and
a pair of the second sliding guide and the second sliding part also extends in parallel to each other and in perpendicular to the direction of the axis of the threaded shaft but in a position offset therefrom in a plan view (Fig. 12 shows track 36 and slider 37 extend in parallel to each other and in perpendicular to the direction of the axis of rotation of ball screw 33 and are offset therefrom in plan view).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over UENO in view of SUZUKI and further in view of Japanese Patent No. JP 3204456 U of Masao et al.( hereinafter MASAO) and further in view of MORGAN in view of STUBBS and SWIFT.
Regarding Claim 3, the prior art reference combination of UENO in view of SUZUKI and further in view of MORGAN, STUBBS and SWIFT renders the roll press machine of Claim 1 unpatentable as explained above.  UENO further disclose the first clause after the preamble of Claim 3, namely, wherein the output shaft of the electric motor (46 in Fig. 11) and the axis of the threaded shaft (threaded shaft of ball screw 33 in Fig. 11) are parallel to each other.  Figs. 11 and 12 of UENO show they are in line with and parallel to each other.
However, neither UENO nor SUZUKI disclose the second clause after the preamble of Claim 3, namely, the rotational force transferring mechanism has a belt which is laid over the output shaft and the threaded shaft.
MASAO teaches a milling machine (1 in Fig. 1; ¶[0015]) with motors (50 in Fig. 1; ¶[0021]) positioned in vertical relation to the machine’s cutting shafts (47 in Fig. 1; ¶[0021]) such that the rotational force of the output shafts of the motors are transferred to the cutting shafts by way of belts (51 in Fig. 1; ¶[0021]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to decrease the horizontal size of UENO’s apparatus by positioning the motor of UENO in vertical relation to the threaded shaft of the ball screw instead of in a horizontal relation and transferring the rotational force of the motor via a belt in the same way MASAO positions its motors in vertical relation to the milling machine’s cutting shafts and transfers the rotational force via belts.
Regarding Claim 4, the prior art reference combination of UENO in view of SUZUKI and further in view of MASAO, MORGAN, STUBBS and SWIFT renders the roll press machine of Claim 3 unpatentable as explained above.  MASAO teaches positioning the motor’s output shaft in relation to the cutting shaft of the milling machine such that they vertically overlap to allow belts to be used as the rotational force transferring mechanism.
Regarding Claim 5, the prior art reference combination of UENO in view of SUZUKI and further in view of MASAO, MORGAN, STUBBS and SWIFT renders the roll press machine of Claim 3 unpatentable as explained above.  UENO discloses the first clause of Claim 5 after the preamble, namely, the threaded shaft (the threaded shaft of ball screw 33 in Fig. 11) has a protruded part which extends out through one of the pair of bearings (39 in Fig. 11).  Fig. 11 shows 33 protruding out from 39.
Neither UENO nor SUZUKI teach laying a belt over the protruded part of the threaded shaft.
However, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention, when decreasing the horizontal size of UENO’s apparatus by positioning the motor of UENO in vertical relation to the threaded shaft of the ball screw, to use the part of the threaded shaft of the ball screw protruding through the bearings as the point to which rotational force from the motor’s output shaft would be transmitted to the threaded shaft via a belt laid over its protruding portion.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over UENO in view of SUZUKI and further in view of German Patent Publication No. DE 20 2012 004 653 U1 by Fu (hereinafter FU) in view of MORGAN, STUBBS and SWIFT.  Citations to FU will be made to the European Patent Office Espacenet English machine translation accompanying this action.  Reference numbers are missing in Figs. 2-5 of FU’s drawings.  Reference numbers included in the machine translation of the written description are added to Figs. 2 and 3 in the Details of these figures included below.
Regarding Claim 17, the prior art reference combination of UENO in view of SUZUKI and further in view of MORGAN, STUBBS and SWIFT renders the roll press machine of Claim 16 unpatentable as explained above.  This prior art reference combination does not disclose the limitation as further specified in Claim 17.
FU teaches a vertical lifting apparatus (Figs. 2 and 3; ¶[0011]) which uses a horizontally slidable body (41 in Fig. 2; ¶[0011]) with a sloping surface (42 in Fig. 2; ¶[0012]) which interacts with a co-operatively configured sloping surface (52 in Fig. 2; ¶[0012])on a vertically slidable body (51 in Fig. 2; ¶[0011]).  A drive mechanism (30 in Fig. 3; ¶[0011]) moves the horizontally slidable body horizontally causing the vertically slidable body to move vertically.  The horizontally slidable body has a pair of slidable parts which slide on a pair of sliding guides (44 in Fig. 2; ¶[0012]), and the vertically slidable body has a pair of slidable parts which slide on a pair of sliding guides (53 in Fig. 2; ¶[0012]).  Fig. 2 show the horizontal sliding parts and guides (44 in Fig. 2) overlap with the vertical sliding parts and guides (53 in Fig. 2) when viewing the apparatus along the rotational axis of the drive mechanism (30 in Fig. 3).

    PNG
    media_image3.png
    480
    422
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    400
    412
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the electrical lifting apparatus of UENO such that vertical sliding guides 36 and vertical sliders 37 would be positioned to overlap horizontal sliding guide and parts 4 and 9 according to the teachings of FU in order to increase stability of the device as with the similar modification of SUZUKI explained above.
Regarding Claim 18, the prior art reference combination of UENO in view of SUZUKI and further in view of MORGAN, STUBBS and SWIFT renders the roll press machine of Claim 17 unpatentable as explained above.  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention when making the substitution of the electric lifting apparatus of UENO in view of SUZUKI for the lifting apparatus of MORGAN to configure the cavity within each of the roll frame housings k and k’ which hold worms g and g’ to receive and fix one of UENO’s lifting apparatuses therein, respectively, thus fixing bases 30 of UENO’s lifting apparatuses to a production floor base via frame housings k and k’.  This substitution would include:
two sets of the electric lifting apparatuses (1S in Fig. 11 of UENO) being arranged to move two sets of the second moving bodies (tables 26 in Fig. 11 of UENO), respectively, linearly in the vertical direction (tables 26 move vertically when member 2 is moved horizontally in Fig. 11);
a second side roll supporting part (roll-boxes e and e’ in Fig. 3 of MORGAN) supported by the two sets of the second moving bodies (tables 26 of UENO substituted for the lower slanted portion of roll-boxes e and e’ of MORGAN support the upper portion of roll-boxes e and e’), the second side roll being supported by the second side roll supporting part in such a manner that the second side roll is rotatable (bottom roll c of MORGAN is rotatable within the upper portion of roll-boxes e and e’ of MORGAN), the first side roll arranged opposite to the second side roll;
a first side roll supporting part configured to support the first side roll in such a manner that the first side roll is rotatable (see ‘First Side Roll Supporting Part’ in the Fig. 3 Detail of MORGAN above), the roll frame being configured to fix the first side roll support part to a base (the First Side Roll Supporting Part is fixed to housing roll frame k, k’ which is in turn fixed to a production floor base),
wherein the two sets of the second moving bodies (tables 26 in Fig. 11 of UENO) are slidably movable relative, respectively, to the pair of second sliding guides (36 in Fig. 11 of UENO) each of which is fixed on each of a left and right sides of a common frame wall (when electric lifting apparatus 1S in Fig. 11 of UENO is substituted in each roll frame housing k and k’ of MORGAN, a sliding guide (36 in Fig. 11 of UENO) will be fixed on each of the left and right sides of the rolling mill disclosed by MORGAN), and
wherein the second moving body of one of the two sets of electric lifting apparatuses (a first of the sets of tables 26 in Fig. 11 of UENO) and the threaded shaft of the one of the two sets of electric lifting apparatuses (the threaded shaft 33 of UENO corresponding to the first of the sets of tables 26) are arranged in a rotationally symmetric relationship with the second moving body of the other of the two sets of electric lifting apparatuses (a second of the sets of tables 26 in Fig. 11 of UENO) and the threaded shaft of the other of the two sets of electric lifting apparatuses (the threaded shaft 33 of UENO corresponding to the second of the sets of tables 26), as viewed in the direction of the linear movement of the two sets of second moving bodies of the two sets of electric lifting apparatuses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P DEREK PRESSLEY/
Examiner, Art Unit 3725

/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725